In an action, inter alia, to recover damages for personal injuries, etc., the third-party defendant appeals from an order of the Supreme Court, Dutchess County (Bernhard, J.), entered August 16, 1996, which denied its motion for summary judgment dismissing the third-party complaint.
Ordered that the order is affirmed, with costs.
Since questions of fact exist regarding whether the third-party defendant breached its duty to the injured plaintiff Albert Carlos to provide adequate training and supervision to perform the work which caused Mr. Carlos’ injuries, summary judgment was properly denied (cf., Cummings v Ards Realty Corp., 154 AD2d 321; Dupper v Conrail, 120 AD2d 638). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.